Citation Nr: 1100107	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for Morton's neuroma.

4.  Entitlement to service connection for residuals of a thumb 
injury.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to service connection for weakness of the lower 
extremities.

8.  Entitlement to service connection for residuals of a 
lightening strike.

9.  Entitlement to service connection for reduced blood 
circulation.

10.  Entitlement to service connection for fatigue.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for bursitis 
of the hands.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for arthritis 
of the hands, wrists and elbows.

13.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

14.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.

15.  Entitlement to an initial compensable evaluation for actinic 
keratosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 
1958 and from December 1958 until his retirement in December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for the disabilities at 
issue.  This case was previously before the Board in December 
2005 and again in January 2008 and was remanded for additional 
development of the record and/or to ensure due process.  

By rating action dated July 2010, the RO granted service 
connection for tinnitus, gastroesophageal reflux disease and 
actinic keratosis.  The Veteran submitted a notice of 
disagreement with the evaluations assigned for each of these 
disabilities later that month.

The Board notes that the RO denied service connection for 
bursitis of the hands in a February 1990 rating action.  Service 
connection for arthritis of the hands, wrists and elbows was 
denied by a May 2003 rating action.  The Veteran was informed of 
each of these determinations and of his right to appeal, but a 
timely appeal was not received.  He has sought to reopen his 
claim for service connection for these disabilities.  

The issues of entitlement whether new and material evidence has 
been received to reopen a claims of entitlement to service 
connection for bursitis of the hands and arthritis of the hands, 
wrists and elbows, the claims for service connection for hearing 
loss and dizziness, and the claims for increased ratings for 
tinnitus, gastroesophageal reflux disease and actinic keratosis 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran was treated during service for complaints of hay 
fever and the evidence is in equipoise as to whether the current 
allergy condition is related to service.

2.  Morton's neuroma was initially documented many years after 
service, and the most probative evidence is against a finding 
that the condition is related to service. 

3.  The Veteran injured his thumbs in service, and the evidence 
is in equipoise as to whether the current thumb condition is 
related to service.

4.  Skin cancer was not present during service, and has not been 
identified following the Veteran's discharge from service.

5.  A disability manifested by weakness of the lower extremities 
was not shown in service, and has not been demonstrated following 
the Veteran's discharge from service.

6.  Residuals of a lightening strike were not documented in 
service, and have not been demonstrated following the Veteran's 
separation from service.

7.  A disability manifested by reduced blood circulation was not 
present during service and has not been demonstrated following 
service.

8.  A disability manifested by fatigue was not present during 
service and has not been demonstrated following service. 


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  The criteria for establishing service connection for Morton's 
neuroma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  Residuals of a bilateral thumb injury, to include arthritis, 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for establishing service connection for skin 
cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for establishing service connection for weakness 
in the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for establishing service connection for 
residuals of a lightning strike have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for establishing service connection for reduced 
blood circulation have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  The criteria for establishing service connection for fatigue 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in January and February 2004 letters, issued prior 
to the rating decision on appeal, and in letters dated March 2006 
and April 2008, the VA provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The March 2006 and April 
2008 letters advised the Veteran how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated in 
June 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, post-service treatment records from the service 
department, private and VA medical records, and the reports of VA 
examinations.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  


Where a veteran served 90 days or more during a period of war and 
carcinoma, cardiovascular disease and organic disease of the 
nervous system become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.


	A.  Allergies

The service treatment records disclose the Veteran was seen on 
many occasions for complaints involving upper respiratory 
infections, viral infections, sore throat and a stuffy nose.  A 
report of medical history in October 1958 shows the Veteran 
indicated he had hay fever that had persisted for two or three 
years.  

A VA examination of the nose and sinuses was conducted in 
September 2008.  The examiner reviewed the claims folder.  He 
indicated the service treatment records show the Veteran had hay 
fever, which was another name for allergic rhinitis.  He noted it 
was an ongoing condition and the Veteran had been treated with 
various medications.  He also stated private and VA medical 
records following service confirmed the chronic nature of 
rhinitis.  Following an examination, the diagnosis was chronic 
allergic rhinitis.  The examiner opined that since the service 
treatment records show the Veteran complained of hay fever, and 
since the symptoms and findings had been continuous, it was more 
likely than not that the currently claimed allergic rhinitis was 
manifested and noted during service and is service-related.  

Following a VA respiratory examination in March 2010, the 
diagnoses were no respiratory condition or allergy disorder 
found, and acute rhinitis, described by the Veteran's symptoms, 
remote history.  It was concluded the Veteran's allergy disorder 
was less likely as not caused by or a result of service.  The 
examiner stated the documentation in the service treatment 
records did not reveal any allergy type problems, but only acute 
illnesses.  

Under the circumstances, the Board finds the evidence to be in 
equipoise.  Thus, since the preponderance of the evidence is not 
against the claim, the Board concludes service connection is 
warranted for allergic rhinitis.


      B.  Morton's neuroma  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  He 
asserts he was often on his feet all day during service, and this 
placed an excessive amount of stress on his entire body, 
including his joints.  He maintains his boots were not the proper 
size and this damaged the nerves in his feet, leading to the 
development of Morton's neuroma.  

The Veteran was treated at a private facility in January 1990 for 
complaints of pain in the forefoot and heel.  He reported both 
symptoms had been present for a long time.  Following an 
examination, the impression was neuroma of the right third 
interspace.  It was noted in July 1990 that the Veteran had 
Morton's neuroma of the second and third interspaces of the right 
foot.  He underwent an excision of the neuroma in May 1992.

The evidence against the Veteran's claim includes the service 
treatment records as well as the opinions rendered on VA 
examinations.  The service treatment records are negative for 
complaints or findings relating to Morton's neuroma.  As noted 
above, the initial indication of a neuroma is in 1990, more than 
14 years following the Veteran's retirement from service.  

It is also significant to point out the Veteran has been examined 
two times by the VA.  The examiner reviewed the claims folder and 
noted the Veteran had been treated for a hammertoe deformity in 
1986, plantar fasciitis in 1989 and a Morton's neuroma in 1990.  
He observed there was no evidence of a Morton's neuroma in the 
service treatment records.  He commented that the manifestation 
of the condition many years later was without any identifiable 
link or nexus to service.  He added that the Veteran's claim that 
it was caused by the ill-fitting foot wear during service, while 
plausible, was vague and purely speculative.  He stated he was 
aware of no objective, scientific evidence in the Veteran or the 
literature to support that allegation.  Accordingly, the examiner 
opined it was less likely than not that the Morton's neuroma was 
related to service or any event or condition of service.  

On the March 2010 VA examination, the Veteran described pain in 
both feet and asserted a Morton's neuroma was present in the left 
foot.  He maintained he had surgery on each foot for this 
condition.  The diagnoses were Morton's neuroma of the right 
foot, status post excision, and that there was no evidence of one 
on the left foot.  The examiner concluded it was less likely than 
not that the Morton's neuroma was caused by or a result of the 
boots the Veteran wore during service.  

While the Veteran contends that his Morton's neuroma is the 
result of his military service, there is no indication that the 
Veteran has any medical training such that he is competent to 
provide a medical diagnosis or medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  In this regard, foot disorders have multiple 
etiologies and diagnoses.  Determining that symptoms are that of 
Morton's neuroma and the underlying etiology for such requires 
medical expertise which the Veteran is not shown to possess.   
The Veteran has not provided any medical opinion to support his 
allegation that Morton's neuroma is related to service.  In fact, 
the only opinions of record specifically contradict his 
allegation that his combat boots resulted in Morton's neuroma.  
The Board finds the medical opinions of record are of greater 
probative value than the lay assertions of the Veteran as to the 
relationship between his Morton's neuroma and service.  

The Board concludes, therefore, that the medical findings are of 
greater probative value than the Veteran's allegations regarding 
the etiology and onset of Morton's neuroma.  Because the most 
probative evidence fails to establish a link between the 
Veteran's Morton's neuroma and service, the preponderance of the 
evidence is against the claim and service connection is denied.



	C.  Residuals of a thumb injury 

The Veteran asserts service connection is warranted for residuals 
of an injury to the thumbs.  He maintains that in 1967, while in 
service, he jammed both thumbs during a hard landing in a 
helicopter.  He states he did not receive any treatment at that 
time since others were more seriously hurt than he was.

The service treatment records disclose the Veteran was seen in 
August 1969 for a painful right thumb since a trauma five days 
earlier.  He said it hurt when he had to lift heavy objects.  The 
impression was sprain of the right thumb.

When examined by the VA in September 2008, the Veteran again 
referred to the injury to the thumbs and asserted he was pitched 
forward in the helicopter in a way that he was thrown into 
objects or others in front of him, and his thumbs were jammed 
into hyperextension.  He stated this was during combat and the 
helicopter was making an emergency landing.  He related he had 
had progressive arthralgia, particularly in the 
metacarpophalangeal joints of the thumbs, throughout the years.  
X-rays of the hands revealed post-traumatic degenerative 
arthritis of the metacarpophalangeal joints of both hands.  The 
examiner concluded it was as likely as not related to the 
traumatic injuries incurred in service.  The examiner explained 
that the mechanism of the injury, the subsequent chronic course 
and the current findings were consistent with this conclusion 
that the chronic degenerative process had it onset in service 
with identifiable traumatic injuries.  

The Veteran was again examined by the VA in March 2010 for his 
hands/thumbs.  The examiner reviewed the claims folder.  
Following the examination, it was concluded it was less likely as 
not that the current disability of the thumbs was caused by or a 
result of the injuries sustained during the helicopter landing.  
The examiner observed that the Veteran had mild osteoarthritis, 
as evidenced by the 
X-rays, and stated it was more age-related osteoarthritis.  


In each case in which a veteran is seeking service connection for 
a disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which the veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

Clearly, the opinions offered by the VA examiners are 
conflicting.  Each provided an explanation for the opinion that 
was provided.  The Board finds, therefore, that the evidence is 
in equipoise.  Accordingly, the Board concludes service 
connection for degenerative arthritis of the metacarpophalangeal 
joints of each thumb is warranted.


	D.  Skin cancer

Initially, the Board notes that following the Board's January 
2008 remand, the RO granted service connection for actinic 
keratoses.  

The evidence supporting the Veteran's claim includes his 
statements he has had skin cancer.  He claims he has skin cancer 
due to his extensive exposure to the sun while he was in service.  
When seen at a private clinic in December 1988, it was noted the 
Veteran had possible skin cancer on the bridge of his nose for 
the previous five or six months.  It was noted he had had some 
keratoses frozen from the back of his hands in May of that year.  

On a VA Agent Orange examination in October 1992, the Veteran 
reported he had recurrent skin cancer.  

Similarly, he was treated at a private facility in August 2005 
and stated he had had skin cancer in the past. 

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  While 
it is true the Veteran was treated during service for skin 
problems, there is no clinical evidence of skin cancer during 
service or at any time thereafter.  

On VA examination of the skin in September 2008, the examiner 
stated the Veteran does not have skin cancer, nor did he have any 
malignant skin, as far as he could tell from the records.  The 
examiner reviewed the claims folder and stated that skin cancer 
was not found.  

The Veteran has insisted to medical providers that he had been 
treated for skin cancer.  The fact remains, however, that while 
the evidence reflects that pre-cancerous lesions have been 
removed, the evidence does not establish that skin cancer has 
been diagnosed.  The Veteran has not provided records showing a 
diagnosis of skin cancer nor identified records for the VA to 
obtain which would establish such.

To the extent that the Veteran contends that he has skin cancer, 
there is no indication that the Veteran has any medical training 
such that he is competent to provide a medical diagnosis or 
medical opinion on this point.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  In 
this regard, the diagnosis of skin cancer requires medical 
testing in the form of a biopsy and medical expertise to 
determine the presence and type of malignant cells.  The Veteran 
has not provided any medical opinion to support his allegation 
that he has been diagnosed with skin cancer.  In fact, the 
extensive medical evidence of record notes actinic keratoses (for 
which he is already service connected), but no skin cancer.  
Likewise, the VA examiner concluded that the Veteran has not had 
malignancies of the skin.  The Board finds the medical evidence 
of record is of greater probative value than the lay assertions 
of the Veteran that he has suffered from skin cancer. 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  As the most probative evidence 
indicates the Veteran does not suffer from skin cancer, there is 
no basis on which service connection may be granted.

Accordingly, the preponderance of the evidence is against the 
claim and service connection is denied.


	E.  Weakness of the lower extremities, residuals of a 
lightening strike, reduced blood circulation and fatigue

The Veteran asserts he was tired periodically during service.  He 
states when he was in Germany following service, he told a 
physician there were very few days he was not tired.  He also 
reports that he was found to have a 90 percent blockage in his 
arteries, and that this would restrict blood flow.  

The Board observes service connection has been established for 
coronary artery disease with hypertension.

The only evidence supporting the Veteran's claims consists of his 
statements.  The fact remains that no disability manifested by 
weakness of the lower extremities, reduced blood circulation or 
fatigue was documented in service or in the medical evidence at 
any time thereafter.  Similarly, no residuals of the Veteran's 
having been struck by lightening have been shown.  While the 
Veteran is certainly competent to state he was struck by 
lightening in service, and to describe his symptoms, there is no 
indication that the Veteran has any medical training such that he 
is competent to provide a medical diagnosis or opinion as to the 
etiology of weakness in the lower extremities, reduced blood 
circulation, fatigue, or lightning strike residuals.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  The Board concludes that the medical 
evidence of record is of greater probative value than the 
Veteran's allegations regarding the presence of any disability 
manifested by weakness in the lower extremities, any residuals of 
lightening, reduced blood circulation or fatigue.  As the most 
probative evidence fails to establish the presence of a 
disability, there is no basis on which service connection may be 
granted.  See Brammer, 3 Vet. App. 223 (Congress specifically 
limited entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability).  

Since the most probative evidence fails to establish the 
existence of any of these claimed disabilities, the preponderance 
of the evidence is against the claim and service connection is 
denied.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except where as indicated, as the preponderance of the evidence 
is against the appellant's claims for service connection for 
Morton's neuroma, skin cancer, weakness of the lower extremities, 
residuals of a lightning strike, reduced blood circulation, and 
fatigue, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Service connection for allergic rhinitis is granted.

Service connection for residuals of bilateral thumb injuries is 
granted.

Service connection for Morton's neuroma is denied.

Service connection for skin cancer is denied. 

Service connection for weakness of the lower extremities is 
denied. 

Service connection for residuals of a lightning strike is denied.

Service connection for reduced blood circulation is denied.

Service connection fatigue is denied.


REMAND

With respect to the claims for service connection for bursitis of 
the hands and for arthritis of the hands, wrists and elbows, the 
Board notes that new and material evidence must be submitted to 
reopen the claims.  See 38 C.F.R. § 3.156 (2010).  The Board 
points out that the RO has not furnished the Veteran with the 
provisions of 38 C.F.R. § 3.156.  Neither the statement of the 
case issued in April 2007, nor the supplemental statement of the 
case issued in June 2010 contained this provision.  

With respect to the claim for service connection for hearing 
loss, the Board notes that the service treatment records disclose 
the Veteran reported he was getting hard of hearing in November 
1963.  It was reported the next month he had a minimal hearing 
loss.  It was indicated an audiogram was within normal limits.  
An audiogram on the retirement examination in August 1975 
revealed the hearing threshold levels in decibels in the right 
ear were 15, 15, 15 and 15, at 500, 1,000, 2,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, the 
hearing threshold levels in decibels were 20, 15, 20 and 15.  

The Veteran apparently first complained of decreased hearing 
following service in September 2001.  His symptoms had been 
present for five days.  

On VA examination of the ears in September 2008, the diagnosis 
was that the Veteran had a low frequency conduction hearing loss 
in the left ear.  The examiner was unable to duplicate it with a 
tuning fork.  He concluded it was unlikely that the conductive 
hearing loss was related to any kind of military activity.  The 
examiner noted the claims folder was not reviewed.

A VA audiometric examination was also conducted in September 
2008.  The audiologist stated she reviewed the claims folder.  
She noted all military audiograms revealed normal hearing, 
including on the retirement examination.  She added that the 
first records following service of a hearing loss were in 2001, 
at which time the Veteran had normal hearing in the right ear and 
a fluctuating hearing loss in the left ear, worse in the low 
frequencies.  The Veteran claimed a gradual decline in hearing 
sensitivity since the 1960's.  He believed his problems were due 
to in-service noise exposure.  Following an audiometric 
examination, the diagnosis was mild sensorineural hearing loss in 
the right ear, which did not meet the criteria for impaired 
hearing.  There was a moderate to mixed hearing loss in the left 
ear.  The audiologist opined that given the normal hearing upon 
separation, the hearing loss was less likely than not related to 
service (nor was it of a configuration typical of noise-induced 
hearing loss).  

The evidence indicates the Veteran suffered a sudden onset of 
loss of hearing in his right ear on July 11, 2009.  

The Veteran was afforded an audiometric examination by the VA in 
March 2010.  The claims folder was reviewed.  The hearing 
threshold levels in decibels in the right ear were 90, 105+, 
105+, 105+ and 105+ at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, the 
hearing threshold levels in decibels were 30, 30, 30, 40 and 45.  
The tests showed the Veteran had a severe to profound 
sensorineural hearing loss in the right ear and a mild to 
moderate mixed hearing loss in the left ear.  The audiologist 
again concluded that since the Veteran's hearing was normal at 
separation, it was not likely related to military noise exposure.  
She recommended an ear, nose and throat referral for an opinion 
as to whether the hearing loss in the right ear was related to 
service.  A VA examination of the ears was conducted in April 
2010.  The examiner noted he reviewed the claims folder.  The 
examiner stated the Veteran had bilateral sensorineural hearing 
loss which was as likely as not related to noise exposure in 
service.  However, no rationale was provided for that conclusion.  
As the Veteran had normal hearing in the right ear up until July 
11, 2009, a rationale for the conclusion that the Veteran's 
current hearing loss is related to service is necessary.

The Veteran also asserts service connection is warranted for 
vertigo/dizzy spells, which he currently attributes to his 
service-connected hypertension.

Service connection is in effect for, among other disabilities, 
coronary artery disease with hypertension.  The service treatment 
records are negative for complaints or findings pertaining to 
vertigo.  A VA outpatient treatment record dated in February 1977 
shows that the Veteran's complaints included occasional episodes 
of vertigo.  A January 1991 VA examination report shows that the 
Veteran's complaints included dizziness.  Other post-service 
medical records show the Veteran was seen in September 2001 and 
complained of dizziness of two days duration.  The assessment was 
vertigo.  Later that month, he reported the onset three months 
earlier of ringing in the ears and decreased hearing with 
intermittent vertigo.  When he was seen in November 2001, the 
Veteran stated he had not had any attacks of vertigo.  The 
assessment was resolved vertigo.

A September 2001 post-service military record shows that the 
Veteran complained of a five-day episode of vertigo accompanied 
by decreased hearing and tinnitus.  The examiner noted an 
assessment of vertigo, acute labyrinthitis versus acoustic 
neuroma versus Meniere's disease not likely of cardiovascular 
etiology.

The Veteran was afforded a VA ear examination in September 2008.  
It was noted he did not have a peripheral vestibular disorder or 
Meniere's disease.  The Veteran reported "infrequent" 
dizziness, often upon standing, but not necessarily so.  An 
undated VA outpatient treatment record shows the Veteran reported 
the onset of dizziness in July 2009.  

The Veteran was again afforded a VA audiometric examination in 
March 2010.  He referred to a loss of hearing in his right ear in 
2009, and said this was accompanied by a feeling of loss of 
balance that did not persist.  He noted occasional dizziness, 
which was of short duration.  It was reported the Veteran 
associated this with hypertension.  The examiner recommended 
referral for an ear, nose and throat evaluation to see if the 
"vertigo" was related to service or caused or aggravated by a 
service-connected disability (coronary artery disease).  

The Veteran was examined in a VA ear, nose and throat clinic in 
April 2010.  Following the examination, the physician observed 
the Veteran was service-connected for cardiovascular disease.  He 
felt it was very likely the Veteran had small vessel disease, and 
this can result in dizziness in the elderly.  He concluded it was 
as likely as not that some of the dizziness might be related to 
the Veteran's service-connected heart condition.  The Board notes 
the examiner's opinion is speculative stating that the dizziness 
"might be" related.  In addition, it is unclear whether the 
complaint of dizziness is actually a disability rather than 
merely a symptom of another disorder.  Thus, a clarifying opinion 
should be obtained. 

In addition, it does not appear that the Veteran has been 
provided VCAA notice with respect to substantiating a claim for 
secondary service connection.  Corrective notice should be 
provided on remand.

Finally, by rating decision dated July 2010, the RO granted 
service connection for tinnitus, gastroesophageal reflux disease 
and actinic keratoses.  A 10 percent evaluation was assigned for 
tinnitus, and the other disabilities were evaluated as 
noncompensable.  The Veteran submitted a notice of disagreement 
with the assigned ratings later that month.  Where a statement of 
the case has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral is required by 
the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal in 
a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  This matter must, accordingly, be remanded for issuance 
of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice to advise 
the Veteran of the information and 
evidence necessary to substantiate a claim 
for service connection on a secondary 
basis.

2.  The RO/AMC should furnish the Veteran 
a supplemental statement of the case that 
considers the Veteran's claims for service 
connection for bursitis of the hands and 
arthritis of the hands, wrists and elbows 
on the basis of new and material evidence 
and which provides the appropriate 
regulatory provisions governing such 
claims (i.e. 38 C.F.R. § 3.156).  

3.  Return the claims file to the examiner 
who conducted the April 2010 ear disease 
examination, if available.  Following 
review of the claims file, the examiner 
should be asked to provide a rationale for 
his conclusion that the Veteran suffers 
from sensorineural hearing loss that is 
related to noise exposure in service.  In 
providing the rationale, the examiner 
should discuss the normal audiological 
findings in the right ear prior to July 
11, 2009, when sudden onset of significant 
hearing loss was noted.  If that examiner 
is not available, the claim file should be 
forwarded to another otolaryngologist to 
review the claims file and provide the 
requested opinion.  If another examination 
is deemed necessary to provide the 
requested information, one should be 
scheduled. 

4.  Schedule the Veteran for a 
cardiovascular examination to determine 
whether the Veteran suffers from an actual 
disability manifested by dizziness, and if 
so, whether such disorder is related to 
the Veteran's service connected coronary 
artery disease and hypertension.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, and the 
results reported. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran suffers 
from an actual disability manifested by 
dizziness.  Specifically, the examiner 
should indicate whether the Veteran has a 
diagnosed disorder manifested by dizziness.  
If so, the examiner should opine whether it 
is at least as likely as not (50 percent 
probability or greater) that any diagnosed 
dizziness disorder is related to an 
incident of the Veteran's military service, 
or whether such was caused by or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by service-
connected coronary artery disease and 
hypertension.  If the examiner finds that 
the diagnosed dizziness disorder is 
aggravated by coronary artery disease or 
hypertension, he/she should quantify the 
degree of aggravation, if possible.

If the Veteran does not have a diagnosed 
dizziness disorder, the examiner should 
provide an opinion as to whether the 
claimed dizziness is merely a symptom of 
his coronary artery disease, hypertension, 
or other service connected disorder 
(tinnitus, tension headaches, post 
traumatic stress disorder, lumbar spine 
arthritis, hemorrhoids, eczema, 
gastroesophageal reflux disease, or actinic 
keratoses) rather than a separate 
identifiable disorder.

A rationale for all opinions expressed 
should be provided.

5.  Thereafter, the RO/AMC should review 
the expanded record and determine whether 
the claims for service connection hearing 
loss and dizziness can be granted.  If 
not, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
issues should thereafter be returned to 
the Board, if in order.

6.  The RO/AMC should issue a statement of 
the case concerning the issues of 
increased ratings for tinnitus, 
gastroesophageal reflux disease and 
actinic keratoses.  so that the Veteran 
may have the opportunity to complete an 
appeal on this issue (if he so desires) by 
filing a timely substantive appeal.  These 
issues should be returned to the Board 
only if the Veteran submits a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


